Title: “Une Abonnée,” [after 27 August 1783]
From: Franklin, Benjamin
To: 


          Letters to the editor written in the guise of a woman were one of
            Franklin’s earliest and favorite forms of satire. The present example is the only
            instance we have seen of his crafting this sort of spoof in France. Whether it was truly
            intended for publication or simply meant to amuse his friends is not known; no mention
            of it has been found in any of his correspondence, and it never appeared in print.
            Despite its obvious appeal, the piece lay unidentified among Franklin’s papers until the
            present edition was launched.
          Franklin drafted this letter in French. The heavily labored manuscript shows him trying
            to refine his wording, correct the genders of his nouns, and wrestle his verbs into the
            proper form. He had his grandson Benny Bache prepare a fair copy, which suffers from
            Benny’s occasional spelling errors, and that copy was shown to a Frenchman—possibly Le
            Roy—who interlined a few suggestions, which we note in annotation. We publish the text
            as Franklin wrote it.
          The problem so ingeniously solved by this female “subscriber” (“abonnée” is in the
            feminine) was one that French scientists were considering in the summer of 1783: how to
            generate the lightest and least expensive gas to fill a balloon. In late July, when
            Montgolfier announced his plan to demonstrate a machine
              aérostatique in Paris, scientists began speculating on what mysterious substance
            he could be using. Based on the calculations he had submitted, they realized that
            whatever it was, it could never achieve the levity of the newly discovered air inflammable (hydrogen), which was ten times lighter than
            air. Generating a sufficient quantity of hydrogen, however, would be painstaking and
            very expensive. As noted elsewhere in this volume, a team led by the physicist Jacques-Alexandre-César Charles raised public money to fabricate a
            balloon and fill it with l’air inflammable. Their highly
            publicized work culminated in a launch on August 27 witnessed by thousands of delighted
            spectators who, it seems, could talk of little else for weeks. When describing the
            experiment to Joseph Banks on August 30, Franklin mentioned a few of the fanciful
            applications that were being discussed, ranging from manned flight to refrigeration.
          Ascribing a date to this manuscript has posed its challenges, but we think it likely
            that Franklin wrote it in the giddy aftermath of Charles’s August 27 experiment.
            According to this “abonnée,” even a fool such as herself knew that there existed a
            substance ten times lighter still than l’air inflammable
            and available in abundance.
         
          
            Messieurs,
            [after August 27, 1783]
          
          On dit que les Chemistes font tous leurs efforts pour trouver un Air plus leger &
            moins dispendieux que l’air inflammable pour remplir les Aerostats (nom donné aux Ballons par notre savante Academie.) Il est vraiment
            Singulier que les hommes aussi eclairés que ceux de notre Siècle cherchent
            continuellement dans l’Art ce que la Nature offre partout à tout le monde, & qu’une
            Sotte telle que moi soye la premiere a
            en trouver l’Application. Mais je ne ferai pas un Secret de mon Invention, ni ne
            demanderai aucune Recompence du Gouvernement, ni aucun Privilege exclusive. Si vous
            desirez remplir vos Ballons d’une Matiere dix fois plus
            leger que l’Air inflammable, vous la pouvez trouver en grande quantité dans les
            Promesses des Amans & des Courtisans, dans les Soupirs de nos Veufs; dans les bonnes Resolutions faites pendant une
            Tempete en Mer, ou dans une Maladie à Terre; & surtout dans les louanges contenus
            dans les Lettres de Recommendation.
          Je suis, &c
          
            Une Abonnée.
          
        